 


109 HR 4077 IH: Preventing Sexual Assaults in the Military Act of 2005
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4077 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mrs. Maloney introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide additional funding to prevent sexual assaults in the military. 
 
 
1.Short titleThis Act may be cited as the Preventing Sexual Assaults in the Military Act of 2005. 
2.FindingsCongress finds the following: 
(1)At least eighteen studies have been conducted since 1988 regarding the instances of sexual assault and rape in the Armed Forces. 
(2)A May 2003 survey of Air Force Academy cadets showed that 80.8 percent of females who said that they had been victims of sexual assault did not report the incident. 
(3)According to the April 2004 Department of Defense’s Task Force Report on Care for Victims of Sexual Assault, in 2002 and 2003, there were a total of 1913 alleged cases of sexual assault with uniformed service member victims reported. 
(4)The April 2004 Report states that 99 percent of alleged service member offenders were male.  
(5)The April 2004 Report states that “existing policies and programs aimed at preventing sexual assault are inconsistent and incomplete.”.  
(6)The April 2004 Report states that “training and education designed to prevent sexual assault is limited and varies from location to location.”.  
(7)The April 2004 Report states that many victims do not report their assaults for several reasons, including fear that the chain of command will not believe them; embarrassment; fear of being stigmatized; and fear of retaliation from the offender.  
(8)The April 2004 Report states that the “victim’s privacy needs must be positively assured.”.  
(9)The April 2004 Report states that “a system to coordinate and track victim support services for effective case management does not exist at all installations.”.  
(10)The April 2004 Report states that “there is a backlog of DNA evidence waiting for processing at the United States Army Criminal Investigation Laboratory (USACIL) and this can significantly delay investigations and prosecutions.”.  
3.Authorizations of appropriations 
(a)Elimination of DNA evidence backlogsThere are authorized to be appropriated to the Secretary of Defense for each of fiscal years 2006, 2007, and 2008 such funds as may be necessary to eliminate the backlog in processing of DNA evidence at any military DNA laboratories, including the United States Army Criminal Investigation Laboratory (USACIL).  
(b)Timely testing of crime scene DNA samplesThere are authorized to be appropriated to the Secretary of Defense for each of fiscal years 2006, 2007, and 2008 such funds as may be necessary to ensure that DNA testing and analysis of samples from crimes, including sexual assault and other serious violent crimes, are carried out in a timely manner.  
(c)Distribution of DNA evidence kitsThere are authorized to be appropriated to the Secretary of Defense for each of fiscal years 2006, 2007, and 2008 such funds as may be necessary to distribute a sufficient amount of DNA evidence kits to each military academy, domestic military base, overseas military base, and theater of operations.  
(d)On-duty SANE or SAFE personnelThere are authorized to be appropriated to the Secretary of Defense for each of fiscal years 2006, 2007, and 2008 such funds as may be necessary to ensure that at least one military medical personnel member, who is trained as a Sexual Assault Nurse Examiner (SANE) or Sexual Assault Forensic Examiner (SAFE), is on duty at all times in the health care facility at each military academy, domestic military base, overseas military base, and theater of operations, except in a case in which a memorandum of understanding between the military installation and a local civilian hospital ensures that a nonmilitary person trained as a SANE or SAFE is on duty at all times. 
 
